Citation Nr: 0812385	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  03-28 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating greater than 10 
percent for service-connected lumbosacral strain.

2.  Entitlement to a disability rating greater than 10 
percent for service-connected patellofemoral pain syndrome, 
right knee.

3.  Entitlement to a disability rating greater than 10 
percent for service-connected sacroiliitis, right hip strain.

4.  Entitlement to service connection for patellofemoral pain 
syndrome, left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 2001 to 
January 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 determination by the 
Department of Veterans Affairs Regional Office in Houston, 
Texas.  


FINDING OF FACT

In March 2008, prior to the promulgation of a decision in the 
appeal, the Board received specific notification from the 
veteran that she was withdrawing her claims of service 
connection for patellofemoral pain of the left knee, and 
entitlement to greater disability evaluations for 
patellofemoral pain of the right knee, lumbosacral strain, 
and sacroiliitis of the right hip.


CONCLUSION OF LAW

The criteria for withdrawal of the appeals by the veteran of 
service connection for patellofemoral pain of the left knee 
and entitlement to greater evaluations for patellofemoral 
pain of the right knee, lumbosacral strain, and sacroiliitis 
of the right hip have been met.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.202, 20.204(a), (b), (c) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to 
the Board must be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished to the veteran.  In essence, the following 
sequence is required:  There must be a decision by the RO, 
the veteran must express timely disagreement with the 
decision, VA must respond by explaining the basis of the 
decision to the veteran, and finally the veteran, after 
receiving adequate notice of the basis of the decision, must 
complete the process by stating his argument in a timely-
filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 
and 20.202.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by her authorized 
representative.  38 C.F.R. § 20.204(a).

In September 2003, the veteran filed a substantive appeal 
after being furnished a statement of the case.  At that time, 
the following issues were before the Board: (1) entitlement 
to service connection for patellofemoral pain of the left 
knee; (2) entitlement to a compensable evaluation for 
patellofemoral pain of the right knee; (3) entitlement to a 
compensable evaluation for lumbosacral strain; and (4) 
entitlement to a compensable evaluation for sacroiliitis of 
the right hip

In light of the veteran's appeal, two Decision Review Officer 
(DRO) decisions were issued by the RO.  In August 2003, a DRO 
decision granted a 10 percent disability evaluation for 
lumbosacral strain.  In October 2007, a DRO decision granted 
10 percent disability evaluations for the patellofemoral pain 
of the right knee and for the sacroiliitis of the right hip.

In a statement received by the RO in March 2008, the veteran 
made clear that she wished to withdraw each of the four 
claims being appealed.  Specifically, she stated that she 
wished to withdraw: "(1) Evaluation of lumbosacral strain 
with X-ray evidence of lumbar spondyosis currently 10% 
disabling.  (2) Evaluation of patellofemoral pain syndrome 
right knee currently 10%.  (3) Evaluation of sacroiliitis 
right hip strain currently evaluated as 10% disabling.  (4) 
Denial of service connection for patellofemoral pain syndrome 
left knee."

The Board finds that the veteran has withdrawn this appeal 
and there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.

ORDER

The claim of entitlement to a disability rating greater than 
10 percent for service-connected lumbosacral strain is 
dismissed.  

The claim of entitlement to a disability rating greater than 
10 percent for service-connected patellofemoral pain 
syndrome, right knee, is dismissed.  

The claim of entitlement to a disability rating greater than 
10 percent for service-connected sacroiliitis, right hip 
strain, is dismissed.

The claim of entitlement to service connection for 
patellofemoral pain syndrome, left knee, is dismissed.

 
____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


